Title: To Thomas Jefferson from Francis Hopkinson, 9 December 1786
From: Hopkinson, Francis
To: Jefferson, Thomas



Dear Sir
Philada. Decr. 9th. 1786

Your Letter of the 14h. Augt. did not get to Hand till the 29th. of Novr. so that I fear my Endeavours to comply with your Request will be too late to answer your Purpose. However, I will take the Chance and accordingly I enclose satisfactory Answers to your Queries, hoping, rather than expecting, that they may reach you in Time.
I have not Time to examine your Epistolary Account but am sure the Ballance is considerably in my favour, only observing that your Letter of July 8th. 1785 was never received.
The Lunarium is still in Contemplation, and will I believe, be executed some Time or other. The particular Æra may be within the Ken of inspired Prophecy, but is certainly not within the Reach of Astronomical Calculation. I have just look’d at my File of Letters and find that you have not credited me for a Letter of May 27h. 1786, and another dated June 28h. 1786. Since which I have wrote by a Vessel to Bordeaux and sent a Package of Papers, Magazines &c.
Doctor Franklin is well. Mr. Rittenhouse not in a good State of Health.
I have only Time to add that I am ever Your truly affectionate

Fs. Hopkinson


I must put you to the Expence of Packet Postage for this, which I would not do but for Sake of the Enclosure.

